Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Case
This communication is in response to Applicants 12/18/2020 amendment(s) /response(s) in the Application 16/426,446 by JUNG et al. for “APPARATUS AND METHOD FOR REDUCING POWER CONSUMPTION IN PORTABLE TERMINAL”, filed on 05/30/2019. The amendment/response to the claims has been entered: 
Claims 1-9 and 11-14 are currently amended. 
Therefore, claims 1-14 are pending. 
This rejection is FINAL. 

Response to Arguments

Applicant’s arguments, filed on 12/18/2020, hereinafter “Remarks”, have been fully considered and they are persuasive in part, as described below:

Regarding the Section 112 Rejections, Applicant’s arguments, on page 5, in combination with the claim amendments (see Claim 1) are persuasive. Therefore, the interpretation under section 112(f) has been withdrawn, and the Section 112(b) Rejection has been withdrawn. 

With respect to independent claims 1 and 8, Applicant’s arguments (pages 7-8) have been fully considered but they are not persuasive for the following reasons: 
On page 8 of the Remarks, Applicants assert that “Sinivaara does not describe or otherwise render obvious that this determination results in a terminal not assuming the responsibility and entering a [sleep] mode after buffering received data for a predefined time. Sinivaara is silent with regard to what the terminals not assuming the responsibility are controlled to do.”
Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ”terminals not assuming the responsibility”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). More particularly, the prior art of Sinivaara, paragraph 7, teaches that one of the wireless terminals assume the responsibility of sending a beacon frame and another terminal receives the beacon frame. The terminal waits for a beacon interval and then broadcasts a beacon frame if any other terminal does not do so after a time delay. As 

Response to Amendment

Claim Interpretation
In claim 1, the limitation “a control unit operatively coupled” does not invoke interpretation under 35 USC 112(f): MPEP 2181 section I defines the 3-prong analysis for determining whether a claim limitation invokes interpretation under 35 USC 112(f):
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
MPEP 2181 also recites: “35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6 will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks")”; “the term is not required to denote a specific structure or a precise physical structure to 
In the supporting specification of the instant application, Fig. 1, paragraphs 37, 43-44, 47, describe a portable terminal comprising antenna, communication unit 112, control unit 100 and memory unit 106 for storing program to process and control the control unit 100. In light of these portions of the supporting specification, persons of ordinary skill in the art reading the specification would understand the term control unit to have a sufficiently definite meaning as the name for a structure such as a processor that performs the claimed functions. This term is not a nonce word, and does have sufficiently definite meaning as a processor that performs the claimed functions. Therefore, the corresponding limitation does not invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinivaara et al. (US20070036096A1), hereinafter SINIVAARA, in view of Gong et al. (US20100165896A1), hereinafter GONG.

Regarding claim 1, SINIVAARA teaches An apparatus for reducing power consumption in a terminal connected through an ad hoc network, the apparatus comprising: (SINIVAARA, Fig. 6, paragraph 45, teach mobile terminal 600 (i.e. an apparatus for reducing power consumption in a terminal connected through an ad hoc network) comprising CPU 603 (i.e. control unit).) 
a communication unit operatively coupled with an antenna and adapted to transmit and receive a signal using the antenna; and (SINIVAARA, Fig. 6, paragraph 45, teach transceiver 601 and antenna 602.)
a control unit operatively coupled with the communication unit, the control unit being configured to enter a sleep mode after buffering received data for a predefined time, (SINIVAARA, paragraph 7 teaches that in an ad-hoc network, where no access points exist, one of the wireless terminals assumes the responsibility of 
if a terminal receiving digital broadcast transmits the received digital broadcast to a neighboring terminal. (SINIVAARA, paragraph 7 teaches having received the beacon frame, the terminal waits for the beacon interval and then broadcasts a beacon frame if any other terminal does not do so after a random time delay calculated by the terminal.)
Although SINIVAARA teaches the receiving terminal as waiting for a beacon interval, SINIVAARA does not specifically describe the waiting interval as a sleep mode.
However GONG in the same field of teaches entering a sleep mode (GONG, Fig. 8, paragraphs 76-77, steps 830-870, teach negotiating a wakeup schedule by stations, exiting and entering doze states (i.e. sleep mode), and determining whether either station has data that is buffered and needs to be transferred.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of GONG with the teachings of SINIVAARA to configure the terminal to enter a doze state during the waiting period.  The motivation would be to maintain the direct link while in power saving modes, enabling the devices to periodically exit the power saving modes and transfer buffered data without relying on the access point (GONG, paragraph 16).

SINIVAARA in view of GONG teaches the apparatus of claim 1, wherein if the receiving terminal transmits the received digital broadcast to the neighboring terminal, the control unit is further configured to: set a target delay time for transmission of the data, (GONG, Fig. 8, step 830, paragraph 76, teach determining the wakeup schedule (i.e. target delay time).) wake up for a portion of the set target delay time, (GONG, Fig. 8, step 840, paragraph 77, teach exiting the doze state (i.e. waking up for at least a portion of the set target time).) transmit the buffered data, (GONG, Fig. 8, steps 850, 860, paragraph 77, teach transmitting the buffered data.) and enter the a sleep mode after transmitting the buffered data. (GONG, Fig. 8, step 870, paragraph 77, teach re-entering the doze state after transmission.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of GONG with the teachings of SINIVAARA to configure the portable terminal to set a target delay time for transmission of the data, wake up for a portion of the set time, transmit the buffered data, and then enter a sleep mode. The motivation would be to maintain the direct link while in power saving modes, enabling the devices to periodically exit the power saving modes and transfer buffered data without relying on the access point (GONG, paragraph 16).

Regarding claim 8, SINIVAARA teaches A method for reducing power consumption in a terminal connected through an ad hoc network, the method comprising: (SINIVAARA, Fig. 6, paragraph 45, teach mobile terminal 600 (i.e. an entering a sleep mode after buffering received data for a predefined time, (SINIVAARA, paragraph 7 teaches that in an ad-hoc network, where no access points exist, one of the wireless terminals assumes the responsibility of sending a beacon frame and another terminal receives the beacon frame. Having received the beacon frame (i.e. after buffering received data for a predefined time), the receiving terminal waits for a beacon interval.) if a terminal receiving digital broadcast transmits the received digital broadcast to a neighboring terminal. (SINIVAARA, paragraph 7 teaches having received the beacon frame, the terminal waits for the beacon interval and then broadcasts a beacon frame if any other terminal does not do so after a random time delay calculated by the terminal.)
Although SINIVAARA teaches the receiving terminal as waiting for a beacon interval, SINIVAARA does not specifically describe the waiting interval as a sleep mode.
However GONG in the same field of teaches entering a sleep mode (GONG, Fig. 8, paragraphs 76-77, steps 830-870, teach negotiating a wakeup schedule by stations, exiting and entering doze states (i.e. sleep mode), and determining whether either station has data that is buffered and needs to be transferred.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of GONG with the teachings of SINIVAARA to configure the terminal to enter a doze state during the waiting period.  The motivation would be to maintain the direct link while in power saving GONG, paragraph 16).

Regarding claim 9, SINIVAARA in view of GONG teaches the method of claim 8, further comprising: setting a target delay time for transmission of the data if the receiving terminal transmits the received digital broadcast to the neighboring terminal; (GONG, Fig. 8, step 830, paragraph 76, teach determining the wakeup schedule (i.e. target delay time), and ) waking up for a portion of the set target delay time to transmit the buffered data; (GONG, Fig. 8, step 840, paragraph 77, teach exiting the doze state (i.e. waking up for at least a portion of the set target delay time), and Fig. 8, steps 850, 860, paragraph 77, teach transmitting the buffered data.) and entering the sleep mode after transmitting the buffered data. (GONG, Fig. 8, step 870, paragraph 77, teach re-entering the doze state.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of GONG with the teachings of SINIVAARA to configure the portable terminal to set a target delay time for transmission of the data, wake up for a portion of the set time, transmit the buffered data, and then enter a sleep mode. The motivation would be to maintain the direct link while in power saving modes, enabling the devices to periodically exit the power saving modes and transfer buffered data without relying on the access point (GONG, paragraph 16).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sinivaara et al. (US20070036096A1), hereinafter SINIVAARA, in view of Gong et al. (US20100165896A1), hereinafter GONG, and further in light of Liu et al. (US20110235561A1), hereinafter LIU.

Regarding claim 3, although SINIVAARA in view of GONG teaches all the limitations with respect to claim 2 above, SINIVAARA in view of GONG does not describe a beacon generating unit operatively coupled with the communication unit and the control unit, wherein the beacon generating unit is configured to generate an adaptive beacon interval to reduce power consumption caused by a wake-up operation in an Announcement Traffic Indication Message (ATIM) window, after entering the sleep mode. 
However, LIU in the same field of endeavor teaches a beacon generating unit operatively coupled with the communication unit and the control unit, wherein the beacon generating unit is configured to generate an adaptive beacon interval to reduce power consumption caused by a wake-up operation in an Announcement Traffic Indication Message (ATIM) window, after entering the sleep mode. (LIU, Fig. 2A, paragraph 43, teach in a power saving mode, a station (Station C) enters sleep in a contention window after the ATIM window and wakes up to receive and send beacon frames in the ATIM window.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LIU with the modified invention, as described above, to configure an adaptive beacon interval to LIU, paragraph 14).

Regarding claim 10, although SINIVAARA in view of GONG teaches all the limitations with respect to claim 9 above, SINIVAARA in view of GONG does not describe generating and transmitting an adaptive beacon interval to reduce power consumption caused by a wake-up operation in an Announcement Traffic Indication Message (ATIM) window, after entering the sleep mode. 
However, LIU in the same field of endeavor teaches generating and transmitting an adaptive beacon interval to reduce power consumption caused by a wake-up operation in an Announcement Traffic Indication Message (ATIM) window, after entering the sleep mode. (LIU, Fig. 2A, paragraph 43, teach in a power saving mode, a station (Station C) enters sleep in a contention window after the ATIM window and wakes up to receive and send beacon frames in the ATIM window.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LIU with the modified invention, as described above, to configure an adaptive beacon interval to reduce power consumption caused by a wake-up operation in an Announcement Traffic Indication Message (ATIM) window, after entering the sleep mode. The motivation would be to maintain normal communication between stations upon disconnection of a master station (LIU, paragraph 14).

Allowable Subject Matter
Claims 4-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the section 112 rejections indicated above.





Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412